          Case 5:19-cv-00337-LPR Document 13 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

HOWARD HENRY BURKS, JR.                                                            PLAINTIFF

v.                           Case No. 5:19-cv-00337 LPR/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Patricia S. Harris. No objections have been filed and the deadline for objections has passed.

After careful consideration of the Recommendation and the entire record, the Court concludes that

the Recommended Disposition should be, and hereby is, approved and adopted in its entirety as

this Court’s findings, with one minor, technical alteration.    Instead of dismissing the case,

judgment will be entered in favor of the Defendant. This alteration merely reflects the Court’s

understanding of the appropriate disposition of a Social Security case when the Commissioner’s

decision is affirmed.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is AFFIRMED, and that

judgment be entered in favor of the Defendant.

       IT IS SO ORDERED this 8th day of February 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
